Citation Nr: 1435653	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-44 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne.

2.  Entitlement to service connection for a skin disorder, to include chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, reopened and confirmed and continued the previous denial of service connection for chloracne.  

In September 2012, the Veteran provided testimony at the RO before the undersigned Acting Veterans Law Judge; a copy of the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (holding that it is "the pro se claimant who knows that symptoms he is experiencing and that are causing him disability ... [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission") .  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  The Veteran initially filed his claim seeking service connection specifically for chloracne; however, the record contains reports of symptoms that may be attributable to another skin disorder.  As such, the Board has recharacterized the issue as indicated on the title page.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a skin disorder, to include chloracne, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2005, the RO denied service connection for chloracne.  The Veteran filed a timely notice of disagreement and was issued a statement of the case; however, he did not perfect an appeal of that denial.

2.  The evidence received since the RO's September 2005 decision is both new and material and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder, to include chloracne.  
 

CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since September 2005 is new and material, and the claim for entitlement for a skin disorder, to include chloracne, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen this claim, further assistance is unnecessary to aid the Veteran in substantiating his petition to reopen the previously denied claim.

Claim to Reopen

In order to reopen a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has held that the "question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran was denied entitlement to service connection for chloracne in the September 2005 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of being notified of this decision, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156.

The Veteran originally submitted his claim for entitlement to service connection for chloracne in June 2005, claiming at that time that he developed the disorder due to herbicide exposure based on his service in Vietnam.  See 38 C.F.R. § 3.307, 3.309.  In the September 2005 decision, the RO acknowledged that the Veteran had service in Vietnam; however, there was no history or finding of chloracne.  The RO further stated that chloracne was not shown during service and did not manifest to a compensable degree within one year of his discharge.  The Veteran filed a timely notice of disagreement with the decision and was issued a statement of the case in July 2006.  However, the Veteran did not perfect his appeal.  Therefore, the September 2005 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since September 200,.  The Veteran has submitted private medical records from his treating dermatologist.  In an April 2007 statement, the private doctor opined that the Veteran's skin eruptions "would be compatible with chloracne."  The dermatologist concluded that the proper diagnosis was dioxin-caused chloracne, assuming the Veteran was in fact exposed to dioxin.   A December 2007 record from this physician shows ongoing treatment for chloracne.  The dermatologist noted that the clinical impression was an epidermal cyst on his left arm, and that this was compatible with his overall picture of chloracne.  An October 2008 statement from the same dermatologist reflects that the Veteran had multiple skin lesions that the physician again opined were compatible with chloracne.  A May 2009 private medical record similarly shows ongoing treatment for chloracne.  The Board finds that this evidence is new because it was not before the adjudicator in September 2005.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was denied in the September 2005 rating decision.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for chloracne.  Hence, the appeal is allowed.



ORDER

As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a skin disorder, to include chloracne, is reopened.


REMAND

As an initial matter, the Board notes that the most recent VA medical records present in the claims file are from November 2010.  In addition, it appears that the Veteran may have been in receipt of ongoing private treatment for his skin disorder(s).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, VA and private medical records, if applicable, should be obtained and associated with the record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has reported that he has had a skin disorder since service.  He has provided detailed descriptions of the symptoms, which he contends have been present since his discharge.  The evidence of record, however, is unclear as to the proper diagnosis or diagnoses of the Veteran's skin complaints.  The Veteran was provided with a VA examination in June 2005.  The examiner opined at that time that his lesions were not consistent with a diagnosis of chloracne but were more consistent with sebaceous cysts.  The Veteran has also submitted private dermatological records reflecting a diagnosis of chloracne related to dioxin exposure, as well as diagnoses of actinic keratosis, folliculitis, and lichen simplex chronicus.  However, a March 2012 VA microscopic pathological diagnosis reflects that the Veteran had follicular cysts, infundibular type, with associated acute and chronic inflammation.  The nurse practitioner who conducted the test noted that the histologic findings of chloracne are follicular cysts, typically non-inflammatory type, and that clinical correlation was needed.  It is unclear from the record, however, whether any clinical correlation was conducted or any final diagnosis assigned.

As such, the Board finds that the Veteran should be provided with a VA examination to determine the correct diagnosis of his ongoing skin disorder(s).  The Board notes that the Veteran has indicated that his skin disability waxes and wanes.  See November 2009 statement.  Therefore, in an effort to facilitate obtaining the proper diagnosis of the Veteran's skin disorder(s), all efforts should be made to schedule the VA examination during a period of time when he is more likely to experience a flare-up of his skin condition.  See Ardison v. Brown, 6 Vet. App. 405 (holding that a VA examination was inadequate because it was not performed during a time when the Veteran's tinea pedis was active.)

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain from the VA Black Hills Health Care System any available medical records pertaining to the Veteran's treatment at any time from November 2010 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Schedule the Veteran for a VA skin examination by a dermatologist, if possible while the Veteran's skin disorder(s) are in an active phase.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such must be reflected in the completed examination report or in an addendum.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disability is chloracne, or, alternatively, whether it is an "acneform disease consistent with chloracne."

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is appropriate, he or she must then state whether it is at least as likely as not (probability of 50 percent or greater) that this disease was manifested by deep acne (i.e., deep inflamed nodules and pus-filled cysts) at any point from March 23, 1970 to March 23, 1971 (i.e., within one year after the last date on which he was exposed to an herbicide agent). 

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is not appropriate, he or she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disability is etiologically related to the skin disorder related by the Veteran to be present since service.  

The examiner is to accept as fact that the Veteran was exposed to dioxin-containing herbicides in Vietnam; that he began experiencing a skin disorder on active duty; and that he has continued to experience episodes of this disorder since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
CAROLINE B. FLEMING 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


